 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                                Case No. 2:18-CR-236-RSL
10
                            Plaintiff,                         ORDER DENYING
11
                       v.                                      DEFENDANT’S MOTION
12                                                             TO PRESERVE EVIDENCE
      BABAK REZAPOUR,
13
                            Defendant.
14
15         This matter comes before the Court on defendant’s “Motion to Preserve Evidence.” Dkt.
16 #25. Defendant was charged with Abusive Sexual Contact in Special Aircraft Jurisdiction on
17 September 27, 2018. Dkt. #13. He requests an order “directing the government to preserve any
18 and all handwritten notations, memos, and any such similar evidence prepared by agents or
19 investigators in this case.” Id. at 1. There are no discovery disputes pending before the Court.
20 The Court assumes that the government understands its discovery obligations, as mandated by
21 the Constitution, local rules, and applicable case law. It accepts the government’s representation
22 that it will comply with them. See Dkt. #26 at 2. The requested order is unnecessary and
23 premature. Defendant’s motion is DENIED.
24         DATED this 17th day of December, 2018.
25
26                                                   A
                                                     Robert S. Lasnik
27                                                   United States District Judge
28

     ORDER DENYING MOTION TO PRESERVE EVIDENCE - 1
